Case: 17-51032      Document: 00514491865         Page: 1    Date Filed: 05/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 17-51032                          May 30, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff–Appellee,

v.

MANUEL PADILLA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-208-1


Before SMITH, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Manuel Padilla, federal prisoner # 42408-380, was sentenced to 92
months of imprisonment after pleading guilty to possession with the intent to
deliver five grams or more of actual methamphetamine. The district court
entered the judgment of conviction in January 2017. Padilla filed a notice of
appeal from the judgment in November 2017, nearly ten months after entry of
judgment and, as the district court recognized, well beyond the time for
appealing and the time for extending the appeal period. See FED. R. APP.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51032     Document: 00514491865     Page: 2   Date Filed: 05/30/2018


                                  No. 17-51032

P. 4(b)(1)(A), (b)(4). Although the time limit for appealing in a criminal case is
not jurisdictional, United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir.
2007), a defendant is not entitled to have his untimeliness disregarded, United
States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Padilla’s untimely
appeal is frivolous. See id. Consequently, the appeal is DISMISSED, see 5TH
CIR. R. 42.2, and Padilla’s motion for appointment of counsel is DENIED.




                                        2